John L. Reizian, Esquire Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@LFG.com VIA EDGAR May 24, 2016 U.S. Securities and Exchange Commission treet, N. E. Washington, DC 20549-0506 Re: Lincoln Life Flexible Premium Variable Life Account M The Lincoln National Life Insurance Company File No: 333-191329; 811-08557; CIK: 0001048607 Post-Effective Amendment No. 4, Form N-6, Rule 485(a) Dear Sir or Madam: Today we are electronically filing on EDGAR Post-Effective Amendment No. 4 to the Registration Statement on Form N-6 for a variable life insurance product.The marketing name for this product is Lincoln “Lincoln VULONE2014.”The purpose of this supplement is to replace the Allocation Requirements section of the No-Lapse Enhancement Rider with the “Riders” section of the prospectus. Please contact me at (860) 466-1539, with any questions or comments you may have with regard to this filing. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
